Citation Nr: 1039164	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  06-36 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date prior to January 31, 2006, 
for the assignment of a 60 percent rating for intervertebral disc 
syndrome with laminectomy at L5-S1 and arachnoiditis with 
neurologic manifestations of the left lower extremity.  

2.  Entitlement to an effective date prior to January 31, 2006, 
for the assignment of a 10 percent rating for intervertebral disc 
syndrome with laminectomy at L5-S1 and arachnoiditis with 
neurologic manifestations of the right lower extremity.  


REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION
 
The Veteran, who is the appellant, served on active duty from 
April 1982 to April 1986 and from April 1991 to April 1994 with 
additional service in the Army Reserve.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office  (RO).  


FINDINGS OF FACT

1.  On January 31, 2006, the RO received the Veteran's claim for 
a higher rating for his intervertebral disc syndrome with 
laminectomy at L5-S1 and arachnoiditis.  

2.  In an April 2006 rating decision, the RO granted a 60 percent 
rating for intervertebral disc syndrome with laminectomy at L5-S1 
and arachnoiditis with neurologic manifestations of the left 
lower extremity, and assigned January 31, 2006, the date of 
receipt of the claim for increase; it is not factually 
ascertainable that an increase in disability to the next 
disability level occurred within one year preceding receipt of 
the claim for increase. 

3.  In an April 2006 rating decision, the RO granted a 10 percent 
rating for intervertebral disc syndrome with laminectomy at L5-S1 
and arachnoiditis with neurologic manifestations of the right 
lower extremity, and assigned January 31, 2006, the date of 
receipt of the claim for increase; it is not factually 
ascertainable that an increase in disability to the next 
disability level occurred within one year preceding receipt of 
the claim for increase. 





CONCLUSIONS OF LAW

1.  The criteria for an effective date before January 31, 2006, 
for the assignment of a 60 percent rating for intervertebral disc 
syndrome with laminectomy at L5-S1 and arachnoiditis with 
neurologic manifestations of the left lower extremity have not 
been met.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.157 (2010).  

2.  The criteria for an effective date before January 31, 2006, 
for the assignment of a 10 percent rating for intervertebral disc 
syndrome with laminectomy at L5-S1 and arachnoiditis with 
neurologic manifestations of the right lower extremity have not 
been met.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.157 (2010).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38  C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  








Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
the effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In this case, the RO provided pre- and post- adjudication VCAA 
notice by letters, dated in March 2006 and in May 2006.  The 
Veteran was notified of the evidence needed to substantiate the 
underlying claim for a higher rating for intervertebral disc 
syndrome with laminectomy at L5-S1 and arachnoiditis, namely, 
evidence indicating an increase in severity of the service-
connected disability.  In particular, the Veteran was notified in 
May 2006 of the type of evidence needed to substantiate a claim 
for an earlier effective date, namely, evidence indicating that 
the date of receipt of the claim or date entitlement arose (i.e., 
when the evidence shows a level of disability that supports a 
certain rating under the rating schedule) was earlier.  

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as private 
medical records or with his authorization VA would obtain any 
such records on his behalf.  The notice included the provisions 
for the effective date of the claim and for the degree of 
disability assignable.  

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir.  2009); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)(notice of the elements of the 
claim).  

To the extent the VCAA notice was sent after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claims were readjudicated, as 
evidenced by the statement of the case in August 2006.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained pertinent VA records.  
The Veteran has not identified any additionally available 
evidence for the RO to obtain on his behalf in consideration of 
his appeal, and in fact stated in May 2006 that he had no other 
information or evidence to give VA to substantiate his claim.  

Further, given the nature of the earlier effective date claims, 
which is largely based on historical records, VA has not 
conducted contemporaneous medical inquiry in an effort to 
substantiate the claim on appeal.  38 U.S.C.A. § 5103A(d).  The 
Board notes that the evidence reviewed includes statements 
submitted by the Veteran historically, as well as medical 
evidence relevant to the intervertebral disc syndrome with 
laminectomy at L5-S1 and arachnoiditis.  



As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the file shows that in a rating decision in August 
1994 the RO granted service connection for intervertebral disc 
syndrome with laminectomy at L5-S1 and arachnoiditis.  A 40 
percent rating was assigned, effective in April 1994.  

In an October 1996 rating decision, the RO denied a higher rating 
for the lumbosacral spine disability.  In a letter dated in 
November 1996, the Veteran was notified of that decision and his 
appellate rights, but he did not appeal the decision.  As the 
Veteran did not appeal the rating decision of October 1996, it is 
final.  38 U.S.C.A. § 7105.  Absent a specific allegation of 
clear and unmistakable error, the RO decision of October 1996, is 
not subject to further review at this time based on the evidence 
then of record.  Thus, the effective date for any subsequent 
increased rating must be determined in relation to a new claim.  

Under 38 C.F.R. § 3.155, any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  

Under 38 C.F.R. § 3.157, the date of VA outpatient examination 
will be accepted as the date of receipt of the claim, but only 
when such report relates to an examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such treatment.  




In this case, the Veteran, through his representative, filed a 
new claim for a higher rating for intervertebral disc syndrome 
with laminectomy at L5-S1 and arachnoiditis on January 31, 2006.  
VA records, dated from 2005, were subsequently associated with 
the claims files.  

The Board notes that the record is devoid of any communication 
from or action on the part of the Veteran or his representative, 
which could constitute a claim or indicate an intent to apply for 
an increased rating, in the period between the RO rating decision 
of October 1996 and the receipt of his claim for increase on 
January 31, 2006.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155.  

The effective date of an award of increased compensation for a 
service-connected disability shall be the date of receipt of the 
claim.  38  U.S.C.A. § 5110(a).  There is an exception in that 
the effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, provided that the claim is received within one year 
from such date; otherwise, the effective date is the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2).

In an April 2006 rating decision, the RO assigned separate 
schedular ratings of 60 percent and 10 percent, respectively, for 
the left lower extremity and right lower extremity neurologic 
manifestations of the intervertebral disc syndrome with 
laminectomy at L5-S1 and arachnoiditis.  

In the decision, the effective date for the increased ratings was 
January 31, 2006, that is, the date of VA receipt of the claim 
for a higher rating.  The medical evidence considered in the 
claim for a higher rating consisted of VA records.  

Th VA records show that the Veteran was seen on several occasions 
in the year preceding the claim of January 2006 in relation to 
low back symptoms including radiating pain into the lower 
extremities.  





The VA records consist of several outpatient reports dated 
beginning on July 19, 2005, and including clinic visits in 
November 2005, December 2005, and January 2006.  In July 2005, 
the Veteran complained of chronic lumbar back pain that radiated 
into his left lower extremity.  He experienced numbness in the 
anterior thigh, which he said was not relieved by medication.  On 
physical examination, there were no particular objective findings 
reported in relation to any neurologic manifestations involving 
the lower extremities of the service-connected lumbosacral spine 
disability.  The assessment was that of osteoarthritis and 
degenerative disc disease and low back pain.  He was given a 
trial medication for back pain.  In November 2005, he again 
reported problems with chronic back pain.  There was no specific 
physical examination of the spine and lower extremities 
accomplished at that time, and the assessment was the same as 
that reported in July 2005.  On December 11, 2005, the Veteran 
complained of low back pain with the current episode having 
started the previous day with no specific trauma.  The pain was 
located on the lower left side of the back.  The Veteran elected 
to leave the clinic without being evaluated.  On December 13, 
2005, he called to report that his back was hurting "really 
bad".  On December 20, 2005, he was seen complaining of an 
exacerbation of the chronic low back pain radiating down the left 
lower extremity.  He noted new "knots" in the low back, on the 
left.  On physical examination, there was lumbar and sacral back 
pain with small nodular densities in the left paraspinal region, 
and unspecified "radicular findings" in the left lower 
extremity.  On January 23, 2006, an MRI of the lumbosacral spine 
showed a new left paracentral L3-4 herniated disk, a re-
demonstrated central protruding disk at L4-5, and post-surgical 
changes at L5 -S1.

Effective January 31, 2006, the neurological manifestations of 
intervertebral disc syndrome with laminectomy at L5-S1 and 
arachnoiditis, involving the lower extremities has been evaluated 
as 60 percent disabling for the left lower extremity and as 10 
percent disabling for the right lower extremity under Diagnostic 
Code 8520 for sciatic nerve impairment. 



Under Diagnostic Code 8520, a 10 percent rating is assigned for 
mild incomplete paralysis, a 20 percent rating is assigned for 
moderate incomplete paralysis, a 40 percent rating is assigned 
for moderately severe incomplete paralysis, and a 60 percent 
rating is assigned for severe incomplete paralysis with marked 
atrophy.   Where there is wholly sensory involvement, the rating 
should be for mild, or at most, moderate. 

In considering the VA records from 2005 before January 31, 2006, 
under the criteria of Diagnostic Code 8520, it was not factually 
ascertainable that there was severe incomplete paralysis with 
marked muscular atrophy in the left lower extremity, the criteria 
for the next higher rating.  While the VA records document 
radiating pain and numbness in the left lower extremity, severe 
incomplete paralysis with marked muscular atrophy, the criteria 
for a 60 percent rating, was not ascertainable.  Therefore, the 
criteria for a 60 percent rating are not supported by the record 
before January 31, 2006. 

As for the right lower extremity, there was no documentation of 
any any abnormal neurological findings before January 31, 2006.  
In the absence of evidence of mild incomplete paralysis in the 
right lower extremity, the criteria for a 10 percent rating, was 
not factually ascertainable.  Therefore, the criteria for a 10 
percent rating are not supported by the record before January 31, 
2006. 

The VA records do not show an increase in disability in the left 
lower extremity to the next higher level, 60 percent, and do not 
show an increase in disability in the right lower extremity to 
the next higher level, 10 percent, before January 2006. 

Despite allegations of worsening, since July 19, 2005, it is not 
factually ascertainable that there was an increase to the next 
higher level for either the left or right lower extremity at some 
date within the year preceding receipt of the claim in January 
2006.   Therefore the effective date for the assignment of the 
separate ratings may be no earlier than the date of receipt of 
claim, that is, January 31, 2006. 



The Veteran argues that the provisions of 38 C.F.R. § 3.157, as 
it pertains to informal claims, applies.  He asserts that he 
sought treatment for his worsening back condition on July 19, 
2005, and had another exacerbation in December 2005.  He argues 
that the effective date for the higher ratings should be 
retroactive to July 19, 2005, rather than January 31, 2006, when 
his claim was received, because 38 C.F.R. § 3.157 permits the 
date of a VA outpatient examination relevant to treatment of the 
service-connected disability to be accepted as the date of 
receipt of the claim.   

In this case, the VA outpatient report of July 19, 2005, relates 
to treatment of the service-connected intervertebral disc 
syndrome with laminectomy at L5-S1 and arachnoiditis with 
neurologic manifestations in the left lower extremity, not the 
right lower extremity.  So the Veteran's argument is limited by 
the facts to the left lower extremity. 

The provisions of 38 C.F.R. § 3.157 apply to a "claim for 
increase."  As a matter of statutory construction when read in 
conjunction with 38 U.S.C.A. § 5110(b)(2), the claim for increase 
means an increase to the next higher disability level.  Hazan v. 
Gober, 10 Vet. App. 511 (1997) (The Court holds that section 
5110(b)(2) is clear and unambiguous as to what "an increase" 
means. When it states that "[t]he earliest effective date of an 
award of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date", the only cognizable "increase" for this purpose is one 
to the next disability level.  Section 5110(b)(2) is invoked only 
where it has been determined that the evidence warrants an 
increase to the next disability level; because an increase to the 
next disability level is required to invoke subsection (b)(2), 
"an increase" is most logically construed in that context to 
mean an increase to the next disability level.). 

Stated differently, in applying 38 C.F.R. § 3.157, in determining 
an effective date for increase under 38 U.S.C.A. § 5110(b)(2 ), 
one cannot read out that an increase means an increase to the 
next higher disability level.  



Applied to this case, while the Veteran was treated for left 
lower extremity radiculopathy by VA in July 2005, at least some 
part of the increase to the next higher disability level must be 
shown.  See Gaston v. Shinseki, 609 F.3d 979, (Fed. Cir. 2010) 
(The government [VA] agrees that the entire claimed increase need 
not occur within the one-year period, but at least some part of 
the increase must occur during that period.  If there is some 
increase during that period, the veteran is entitled to an 
earlier effective date (up to one year) for the entire increased 
disability. The statute [38 U.S.C.A. § 5110(b)(2)] compels these 
results.).

As already explained, it was not factually ascertainable that 
there was some part of an increase to the next higher disability 
level, 60 percent, namely, severe incomplete paralysis with 
marked muscular atrophy under Diagnostic Code 8520.  And there 
was no evidence of a neurological deficit in the right lower 
extremity. 

In conclusion, the preponderance of the evidence is against the 
claims for an earlier effective date before January 31, 2006, and 
the benefit-of-the-doubt standard of proof does not 
apply.38 U.S.C.A. § 5107(b).  


ORDER 

An effective date before January 31, 2006, for the assignment of 
a 60 percent rating for intervertebral disc syndrome with 
laminectomy at L5-S1 and arachnoiditis with neurologic 
manifestations of the left lower extremity is denied.  

An effective date before January 31, 2006, for the assignment of 
a 10 percent rating for intervertebral disc syndrome with 
laminectomy at L5-S1 and arachnoiditis with neurologic 
manifestations of the right lower extremity is denied.   

cx
____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


